UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-7748


ADIB EDDIE RAMEZ MAKDESSI,

                Plaintiff - Appellant,

          v.

TERRY   MCAULIFFE,   Virginia   Governor;   HARVEY   BRYANT,
Commonwealth Attorney of Virginia Beach; KATHERINE ORSINI,
Assistant Commonwealth Attorney of Virginia Beach; CATHERINE
DODSON, Assistant Commonwealth Attorney of Virginia Beach;
CALVIN DEPEW, Assistant Commonwealth Attorney of Virginia
Beach; LEAH DARRON, Assistant Attorney General of Virginia;
PETER LEGLER, Virginia Beach Public Defender; ANNET MILLER,
Virginia Beach Public Defender; BENJAMIN THOMAS REED, Court
Appointed Defense Attorney; SHEPHERD WAINGER, Direct Appeal
Attorney; J. BRADLEY REAVES, Direct Appeal Attorney; DAVID
EBERHARDT, State Department; RICHARD E. LUBOW, State
Department; JOHN DOE #1; JOHN DOE #2; EDWARD HANSON,
Virginia Beach Circuit Court Judge,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    James R. Spencer, Senior
District Judge. (3:14-cv-00214-JRS-RCY)


Submitted:   March 29, 2016                 Decided:   April 1, 2016


Before GREGORY and DUNCAN, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Adib Eddie Ramez Makdessi, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Adib    Eddie     Ramez   Makdessi    appeals    the    district    court’s

order dismissing his 42 U.S.C. § 1983 (2012) complaint under 28

U.S.C. § 1915A(b)(1) (2012).            We have reviewed the record and

find   no     reversible    error.      Accordingly,      we    affirm    for   the

reasons       stated   by   the    district    court.          See   Makdessi   v.

McAuliffe, No. 3:14-cv-00214-JRS-RCY (E.D. Va. Oct. 13, 2015).

We   dispense     with    oral    argument   because    the    facts   and   legal

contentions      are   adequately     presented   in    the    materials     before

this court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                        3